DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “repeating further lamination of metal powder”, which renders the claim indefinite because it is unclear whether an initial lamination step is required. Claim 1 does not mention an initial lamination of a metal powder so it is unclear how further lamination of a metal powder can be repeated. In other words, the claim language must make clear that there is an initial lamination step of the metal powder in order to repeat the lamination step again of the metal powder. 
Claim 1 recites the limitation “designing a support part for supporting the shaped object in the shaped object”, which renders the claim indefinite because it is unclear whether the support part is required to be inside or within the shaped object. For example, Figure 2 of the instant drawings show B1 support part being outside of the shaped object W1. Based on the claim limitation, it is unclear whether 
Claims 2 and 3 are dependent on claim 1 and thus rejected for the same reasons.
Claim 3 recites the limitation "the designed angle" in line 4. It is unclear what “the designed angle” is referring to since there is no previous mention of a design angle in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterenthal et al. (US 2018/0056595 A1), hereinafter “Sterenthal”.
Regarding claim 1, Sterenthal discloses a method of determining a type of support structure for a three-dimensional object (i.e., designing a support part for supporting the shaped object) formed by additive manufacturing by performing an analysis (i.e., metal additive manufacturing analysis) on a solid 3D object (i.e., an intended shaped object) to identify a region of the 3D object that requires a support structure(s) (Abstract). Sterenthal discloses an additive manufacturing system that includes a laser configured to emit a beam (i.e., irradiating a part of a metal powder with a laser beam to cause the metal powder to melt and cure) (Paragraph [0083],[0105]) onto a build material to form a three-dimensional object on a layer-by-layer basis (i.e., repeating further lamination), wherein the build material can be a metal powder (Paragraph [0083]). 
Sterenthal discloses that residual stress in 3D printed objects are the major reason for build failures, geometrical distortions and cracks (Paragraph [0090]). Sterenthal discloses several different examples of geometric analysis methods of a solid 3D object to identify a region of the 3D-object that requires a support structure (i.e., performing a metal additive manufacturing analysis on the shaped object in a state in which the support part is formed) (Paragraph [0007]), such as a total stress analysis, warping analysis, corner stress analysis, thermal analysis, or residual stress analysis (Paragraphs [0091], [0116], [0017]). The analysis method of Sterenthal identifies regions of the 3D object where the analysis data shows temperature or residual stress data that is above the threshold temperature or stress value and determines this is the identified regions requiring support structures (i.e., detecting a part of the shaped object where residual stress becomes greater than a predetermined value based on a result of 
In the method of Sterenthal, the support structures are in contact with the 3D object (Paragraph [0099]-[0104], Figure 8), therefore it can be understood by one of ordinary skill in the art that the support structures of Sterenthal function as both a support part and a heat path part of the claimed invention. The support structures of Sterenthal provide support to a 3D printed object, while also acting as a heat path part by reducing residual stress, removing heat, and preventing shape deformation (Paragraph [0099]-[0104], Figure 8). 
Regarding claims 2 and 3, Sterenthal teaches a method of determining a type of support structure for a three-dimensional object formed by additive manufacturing by performing an analysis on a solid 3D object to identify regions of the 3D object that requires a support structure in order to reduce residual stress, remove heat, and prevent shape deformation, as disclosed above in Claim 1. Sterenthal 
Alternatively, it would have been obvious to one of ordinary skill in the art to determine a suitable support part angle and heat path part angle in order to achieve the desired effects of reduced residual stress, heat removal, and prevention of shape deformation in the 3D object (Paragraph [0099]-[0104]). Such a determination would require only routine experimentation by those of ordinary skill in the art. Furthermore, note that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.” See MPEP §2144.05.





Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734